Exhibit 10.46

SEAWORLD ENTERTAINMENT, INC.

OUTSIDE DIRECTOR COMPENSATION POLICY

(Effective as of March 4, 2014)

SeaWorld Entertainment, Inc. (the “Company”) believes that the granting of
equity and cash compensation to its members of the Board of Directors (the
“Board,” and members of the Board, “Directors”) represents a powerful tool to
attract, retain and reward Directors who are not employees of the Company or The
Blackstone Group L.P. (“Outside Directors”). This Outside Director Compensation
Policy (this “Policy”) is intended to formalize the Company’s policy regarding
cash compensation and grants of equity to its Outside Directors. The cash
compensation and equity grants described in this Policy will be paid or made, as
applicable, automatically and without further action of the Board, to each
Outside Director. Unless otherwise defined herein, capitalized terms used in
this Policy will have the meaning given such terms in the Company’s 2013 Omnibus
Incentive Plan (the “Plan”). Outside Directors will be solely responsible for
any tax obligations they incur as a result of the equity and cash payments
received under this Policy.

 

I. CASH COMPENSATION.

A. Annual Fee. Subject to Section I.B. below, the Company will pay each Outside
Director an annual fee of $60,000 for serving on the Board (the “Annual Fee”).
The Annual Fee will be paid, in arrears, in four equal installments on a
quarterly basis with each quarterly payment paid on the last day of the
applicable quarter.

B. Annual Board Chairperson Fee. In lieu of the Annual Fee, the Company will pay
the Outside Director who serves as the Chairperson of the Board an annual fee of
$200,000 for such service (the “Annual Board Chairperson Fee”). The Annual Board
Chairperson Fee will be paid, in arrears, in four equal installments on a
quarterly basis with each quarterly payment paid on the last day of the
applicable quarter.

C. Annual Committee Chairperson Fee. In addition to the Annual Fee or the Annual
Board Chairperson Fee, as applicable, the Company will pay each Outside Director
who serves as the Chairperson of the Audit Committee, Compensation Committee or
Nominating and Corporate Governance Committee of the Board the applicable annual
fee set forth in the table below for such service (the “Annual Committee
Chairperson Fee”). The Annual Committee Chairperson Fee will be paid, in
arrears, in four equal installments on a quarterly basis with each quarterly
payment paid on the last day of the applicable quarter.

 

Committee

   Annual
Committee
Chairperson Fee  

Audit Committee

   $ 20,000   

Compensation Committee

   $ 10,000   

Nominating and Corporate Governance

   $ 10,000   



--------------------------------------------------------------------------------

D. Committee Members. There are no additional fees for a non-Chairperson’s
service as a member of the Audit Committee, Compensation Committee or Nominating
and Corporate Governance Committee of the Board.

E. Meetings of the Board or Committees. There are no per meeting attendance fees
for attending Board meetings or meetings of the Audit Committee, Compensation
Committee or Nominating and Corporate Governance Committee of the Board.

F. Special Committees. In the event that the Board appoints any Outside Director
to a special committee of the Board, the Board will determine the amount and
terms of any fees payable to such Outside Director for service on such special
committee at the time of appointment.

G. Newly Elected or Appointed Outside Director; Ceasing Board Service. The
Company will pay each individual who is first elected or appointed as an Outside
Director after the effective date of this Policy a prorated portion of the
applicable annual fees set forth in this Section I based on the number of days
that the Outside Director provided partial service during the year of election
or appointment. If any Outside Director ceases to serve on the Board for any
reason, the Company will pay such Outside Director a prorated portion of the
quarterly installment due to such Outside Director under this Section I based on
the number of days that such Outside Director provided partial service during
the applicable quarter. Subject to Section I.H. below, after payment of the
aforementioned prorated quarterly installment to any Outside Director that
ceases to serve on the Board, the Company will have no further obligations to
such Outside Director under this Section I.

H. Reimbursement of Expenses. The Company will reimburse each Outside Director
for all reasonable and documented travel and lodging expenses associated with
attendance at Board and committee meetings in accordance with the Company’s then
current policies.

 

II. EQUITY COMPENSATION.

Outside Directors will be entitled to receive all types of Awards (except
Incentive Stock Options) under the Plan, including discretionary Awards not
covered under this Policy. All grants of Awards to Outside Directors pursuant to
this Section II will be automatic and will be made in accordance with the
following provisions:

A. Initial Award. Each individual who is first elected or appointed as an
Outside Director after the effective date of this Policy, will automatically be
granted, on the date of such initial election or appointment, an Award (“Initial
Award”) of Restricted Stock with an aggregate Fair Market Value of $120,000.

B. Annual Award. On the date of each Annual Stockholders Meeting of the Company,
beginning with the 2014 Annual Stockholders Meeting of the Company, but after
any stockholder votes are taken on such date, each Outside Director who is to
continue to serve as such will automatically be granted an Award (“Annual
Award”) of Restricted Stock with an aggregate Fair Market Value of $120,000,
provided that such Outside Director has served on the Board for at least the
preceding six (6) months.

 

2



--------------------------------------------------------------------------------

C. Vesting. Each Initial Award and Annual Award will vest in three equal
installments, with one-third vesting on each of the first, second and third
anniversaries of the date of grant, subject to the Outside Director’s continued
service on the Board through each such vesting date. In addition, each Initial
Award and Annual Award will become fully vested upon the occurrence of a Change
in Control (as defined in the Plan) provided that the Outside Director serves on
the Board through the date of such Change in Control.

D. Award Agreement. Each Initial Award and Annual Award granted pursuant to this
Policy will be made solely by and subject to the terms set forth in a written
agreement in a form, consistent with the terms of the Plan, approved by the
Board (or the Compensation Committee of the Board) and duly executed by an
executive officer of the Company.

 

III. AMENDMENT, MODIFICATION AND TERMINATION.

This Policy may be amended, modified or terminated by the Board in the future at
its sole discretion.

 

3